DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonavoglia et al. (US 2014/0248816).
Inventive composition 6 of Bonavoglia et al. discloses an ethylene-octene copolymer having a comonomer distribution constant (CDC) of 149.4, a vinyl unsaturation of 0.043 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) of 1.65, a density of 0.9356 g/cm3, melt index (I2) of 12.5 g/10 min, and a molecular weight distribution (Mw/Mn) of 2.26.  Reference is silent with respect to the separation index of the ethylene-octene copolymer, however, in view of the fact that the ethylene-octene copolymer of the prior art is substantially the same as that described in instant claims, and in light of the fact that the copolymer is prepared in similar manner (dual reactor configuration in series in the presence of a catalyst system comprising a polyvalent aryloxyether metal complex), reasonable basis exists to believe that the ethylene-octene copolymer of the prior art exhibits substantially the same separation index.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bensason et al. (US 2015/0225520).
Example IC-3 of Bensason et al. discloses an ethylene-octene copolymer having comonomer distribution constant (CDC) of 131.8, a vinyl unsaturation of 0.067 vinyls per 1000 carbon atoms, a zero shear viscosity ratio (ZSVR) of 1.77, a density of 0.9176 g/cm3, melt index (I2) of 3.23 g/10 min, and a molecular weight distribution (Mw/Mn) of 1.96.  Reference is silent with respect to the separation index of the ethylene-octene copolymer, however, in view of the fact that the ethylene-octene copolymer of the prior art is substantially the same as that described in instant claims, and in light of the fact that the copolymer is prepared in similar manner (dual loop reactor in the presence of the same a polyvalent aryloxyether metal catalyst), reasonable basis exists to believe that the ethylene-octene copolymer of the prior art exhibits substantially the same separation index.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Inventive ethylene-octene copolymer finds use in the manufacture of cast film.  
   
Claims 2, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Neither Bonavoglia et al. (US 2014/0248816) nor Bensason et al. (US 2015/0225520) teaches an ethylene/alpha-olefin composition having a comonomer distribution constant in a range of 200 to 400.  References do not disclose preparing film exhibiting claimed extrinsic property of ultimate stretch value.   





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 13, 2021